Citation Nr: 0636425	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  02-07 743	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 
1992, for the grant of service connection for bipolar 
disorder, to include the issue of whether there was clear and 
unmistakable error (CUE) in the November 1976 rating decision 
that previously denied this claim.

2. Entitlement to a rating greater than 30 percent from April 
24, 1992 and a rating greater than 50 percent from July 6, 
2000 for bipolar disorder.

3. Entitlement to an effective date earlier than July 6, 
2000, for the grant of total disability based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on three periods of 
active duty to include Marine Corps service from December 
1966 to September 1970, Air Force service from January 1972 
to February 1973, and Army service from December 1974 to 
October 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The 
veteran had two hearings before the Board in July 2003 and 
August 2006 and the transcripts are of record.

The case was brought before the Board in January 2004, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include adjudicating his raised 
CUE issues with the August 1976 and August 1994 rating 
decisions. The remand provisions were not complied with. In a 
November 2004 rating decision, the AOJ found CUE with their 
August 1994 rating decision, granting the veteran an earlier 
effective date for his bipolar disorder to April 24, 1992. 
The rating decision, however, did not address whether it was 
CUE to deny the veteran's original service connection claim 
in August 1976, despite the Board's Remand paragraph 
specifically directing them to do so. 

Usually, the Board is required to assure that its Remand 
directives are fully complied with. See Stegall v. West, 11 
Vet. App. 268 (1998). In this case, however, the Board is 
able to grant the veteran the benefit he requests and, 
therefore, he is not prejudiced by the RO's omission. This is 
explained more thoroughly below.  

The issues of entitlement to an earlier effective date for 
the grant of total disability based on individual 
unemployability and entitlement to an increased rating for 
bipolar disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
mental illness was received in August 1976.

2.  A November 1976 rating decision denied service connection 
for a "nervous condition," and the veteran was notified of 
that decision and his appeal rights in November 1976.  No 
correspondence was received from him within the appeal 
period.

3.  The correct facts were not before the rating board in 
November 1976, and that rating decision failed to consider 
applicable law and evidence favorable to the veteran's claim.


CONCLUSION OF LAW

The November 1976 rating decision denying service connection 
for a nervous condition was based on clear and unmistakable 
error, and service connection for bipolar disorder is granted 
as of October 11, 1975.  38 U.S.C.A. § 1112(a) (West 1976); 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran's original claim for service connection for a 
mental illness, classified as a "nervous condition," was 
received in August 1976, within one year of the veteran's 
discharge from service. A November 1976 rating decision 
denied service connection for this condition finding that he 
did not have a current psychiatric condition. Rather, the RO 
found the evidence to merely show a personality disorder, 
which was not compensable under the law of the time. The 
veteran was notified of that decision and his appeal rights 
in November 1976.  No correspondence was received from him 
within the appeal period.

The veteran reopened his claim in April 1992 and he was 
awarded service connection for bipolar disorder in a February 
1993 rating decision, effective July 1992. The Board notes 
that a subsequent rating decision granted the veteran an 
earlier effective date for service connection, effective 
April 24, 1992, finding CUE.  

The veteran contends that the denial of his claim in 1976 was 
erroneous because it was contrary to the evidence in his 
service medical records and subsequent treatment records as 
well as applicable law presuming service connection for 
chronic conditions diagnosed within one year of discharge. 
See 38 C.F.R. § 3.309.  

The 1976 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at 
that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error ... 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.



Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The initial question here is whether the correct facts, as 
they were known at the time, were before the adjudicator. The 
Board concludes they were not. The November 1976 rating 
decision, in pertinent part, states that the veteran's 
"Service medical records are completely silent for diagnosis 
or treatment of any nervous condition while on active duty," 
(emphasis added). Ultimately, the claim was denied based on 
the conclusion that the veteran did not have a current mental 
illness. Rather, the veteran's disability was that of a 
personality disorder, not compensable under the law. The 
statements in the rating decision and its ultimate conclusion 
are erroneous.

The RO did not have the veteran's complete service medical 
records at the time of the 1976 denial, so the correct facts 
were not before the RO.  Only records from the last period of 
service were obtained.  The envelopes in the claims file show 
complete service medical records were received in 1981.  The 
veteran's service medical records, throughout all three 
periods of service, indicate diagnoses of "anxiety," 
"anxiety reaction," "depression - acute and chronic," 
"battle fatigue" and "situational reaction with 
psychophysiologic disorder." The veteran was also diagnosed 
with a "passive-aggressive personality disorder," but 
clearly the records are not completely silent for diagnosis 
or treatment of nervous conditions.  Had the RO obtained all 
of the veteran's service medical records, these facts would 
have been apparent. 

His post-service treatment, similarly, shows diagnoses of 
both personality disorders and psychiatric disorders. The 
rating decision references "The veteran was hospitalized in 
the VAH from 06-28-76, to 08-03-76, for treatment of a 
nervous condition when he had attempted suicide....a 
personality disorder was the only diagnosis established 
during the hospitalization." This statement is erroneous. 
The hospitalization records show diagnoses of "depressive 
reaction" and "possible manic depressive illness." 
Although not a definitive diagnosis, the hospital report 
clearly indicates that the veteran suffered from "psychotic 
episodes." Clearly, a personality disorder was not the only 
condition found during his hospitalization. 

The Board further notes that not all of the correct facts 
concerning post-service treatment were before the adjudicator 
at the time of the 1976 rating decision. The veteran was 
hospitalized from August 23, 1976 to September 4, 1976 in a 
VA hospital. During that hospitalization he was diagnosed 
with "manic depressive psychosis, compensated on Lithium 
carbonate." This hospitalization report and rendered 
diagnosis was not before the adjudicator in November 1976, 
and therefore not considered. 

On July 21, 1992, the Court issued its decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) stating that certain VA 
evidence is constructively before adjudicators.  See Bell, 
2 Vet. App. at 613 (where documents are in VA control and 
could reasonably be expected to be a part of the record, such 
documents are, in the contemplation of law, before VA and 
should be included in the record).  Bell, however, does not 
apply retroactively to RO decisions (i.e., to decisions 
entered prior to July 21, 1992, the date of the Bell 
decision). See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); 
VAOPGCPREC 12-95 (with respect to final RO decisions rendered 
prior to July 21, 1992, an RO failure to consider evidence 
which was in VA's possession at the time of the decision, 
although not actually in the record before the RO, may not 
provide a basis for a finding of CUE); Lynch v. West, 12 Vet. 
App. 391, 394 (1999).  

In this case, the rating decision in question is pre-Bell and 
therefore the hospitalization record was not 
"constructively" before the adjudicator. Although the 
omitted hospitalization report cannot form the basis of a CUE 
claim, the Board concludes, in the circumstances of this 
case, it does further lend support that a CUE occurred. The 
1976 rating decision clearly stated incorrect factual 
premises and overall is indicative of oversights of evidence 
favorable to the veteran's claim. The disposition was based 
on the adjudicator's incorrect conclusion that the veteran 
was never diagnosed with a psychiatric illness and the 
service medical records were completely silent for diagnosis 
or treatment of any psychiatric illness. The evidence in 
existence at the time of the November 1976 rating decision 
showed in-service occurrence and an on-going mental illness, 
including Lithium treatment for psychotic episodes. The 
omitted 1976 hospitalization record, although not before the 
adjudicator at the time of the decision, further evidences 
that the veteran had a current diagnosis of a psychiatric 
illness at the time of the 1976 rating decision. 

Even where CUE is found, as is the case here, a rating 
decision will not be disturbed unless the CUE is 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citation omitted). The pertinent inquiry, then, is whether 
the erroneous facts relied upon by the adjudicator, if not 
made, would have manifestly changed the outcome at the time 
it was made. The Board concludes they would.

The veteran brought his claim within a year of discharge from 
service. Under the law at that time, service connection could 
be established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a). Service connection for psychoses 
may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, as 
explained above, the veteran was diagnosed and treated for 
psychotic episodes in June 1976 and was diagnosed with 
psychoses in August 1976, within one year after separation. 
In 1976, a ten percent disability rating was assigned for 
psychotic disorders resulting in mild impairment of social 
and industrial adaptability. In this case, the veteran's 
condition manifested multiple suicide attempts and multiple 
extensive hospitalizations, including while he was still in 
service. Medical evidence at that time, moreover, 
consistently classified the veteran's condition as 
"moderately severe." If the adjudicator relied on the 
correct facts, as a matter of presumption, the veteran's 
claim would have been granted.

The 1976 rating decision denied service connection for a 
mental illness based on the complete lack of in-service 
occurrence and current diagnosis. Of record in 1976 were the 
veteran's service medical records showing extensive treatment 
and diagnoses for various mental illnesses as well as post-
service treatment for mental illnesses. Had the VA considered 
these facts when adjudicating the veteran's claim in 1976, 
his diagnoses and treatment for psychotic episodes within one 
year of separation from service were sufficient to trigger 
the statutory presumption of service connection. All the 
elements needed to grant service connection were present in 
1976, and the denial of the claim was clearly erroneous.  

Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. 
at 313, the Board finds that the November 1976 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for the veteran's psychiatric disorder.  
Service connection is granted for this condition as of 
October 11, 1975 (day following separation from service). 

As the Board has found that CUE was present in the decision 
denying service connection and has granted service connection 
for the psychiatric condition as discussed above, the issue 
of an effective date earlier than April 24, 1992, is moot.

Finally, the Board notes that the Veterans Claims Assistance 
Act (VCAA), which describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits, is not 
applicable to the moving party's allegations of CUE. In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
concluded that CUE claims are not conventional appeals. 
Rather, such claims are requests for revisions of previous 
decisions. A claimant alleging CUE is not pursuing a claim 
for benefits. Instead, that claimant is collaterally 
attacking a final decision. While CUE, when demonstrated, may 
result in reversal or revision of a final decision on a claim 
for benefits, it is not by itself a claim for benefits. Id. 


ORDER

As the November 1976 rating decision was clearly and 
unmistakably erroneous, service connection is hereby granted 
for the veteran's bipolar disorder as of October 11, 1975, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.


REMAND

The Veteran Claims Assistance Act (VCAA), in part, requires 
the VA to adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 

Here, although a February 2004 letter sent to the veteran 
identified his issue of entitlement to an earlier effective 
date for total disability based on individual 
unemployability, the letter did not advise him of the laws 
and regulations specific to effective date issues.  The 
veteran is entitled to a letter adequately identifying the 
evidence necessary to substantiate his earlier effective date 
claim followed by a subsequent readjudication. A May 2006 
letter, while not identifying the veteran's specific claims, 
seems to have informed the veteran of the applicable laws and 
regulations regarding how effective dates and disability 
rates are determined. The letter, however, was not followed 
by a supplemental statement of the case (SSOC). 

As discussed in the prior Remand, part of the attorney's 
argument is that an August 1994 rating decision that denied 
an increased rating for the psychiatric disorder was clearly 
and unmistakably erroneous in not considering and granting 
TDIU.  The RO did not comply with the Board's prior Remand by 
considering this part of the veteran's appeal. 

Finally, the issue of entitlement to an increased rating for 
a bipolar disorder must be reconsidered in light of the 
Board's grant of service connection for this condition back 
to 1976.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent concerning the 
claim for an earlier effective date for 
TDIU.

2. After the above is complete, the RO 
must readjudicate the ratings to be 
assigned the veteran's psychiatric 
disorder from 1975 to the present.

3. After the above is complete, 
readjudicate the veteran's claims, to 
include consideration of whether an August 
1994 rating decision was clearly and 
unmistakably erroneous in not considering 
and granting TDIU. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


